Citation Nr: 0008772	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss and, if so, whether all the evidence both old 
and new warrants the grant of service connection.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1983 to 
July 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for hearing loss and a right knee 
disorder was previously denied by the RO in a rating 
decision dated in December 1986.

2. The rating decision was not appealed within one year

3. Evidence submitted by the appellant regarding hearing loss 
is not so significant that is must be considered in order 
to fairly decide whether the appellant is entitled to 
service connection for hearing loss.

4. Evidence submitted by the appellant regarding a right knee 
disorder issue is so significant that is must be 
considered in order to fairly decide whether the appellant 
is entitled to service connection for a right knee 
disorder.

5. The appellant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
of service connection for a right knee disorder is 
plausible.


CONCLUSIONS OF LAW

1. The December 1986 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2. New and material evidence has not been submitted to 
justify reopening the appellant's claim of entitlement to 
service connection for hearing loss, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

3. New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
a right knee disorder, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

4. The claim of entitlement to service connection for a right 
knee disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the RO denied the veteran's claims 
seeking entitlement to service connection for hearing loss 
and a right knee disorder in December 1986.  Under 
appropriate laws and regulations, that decision is final 
unless appealed.  38 C.F.R. §§ 20.302(a), 20.1103 (1999).  In 
order to reopen a claim which has been finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991).

In its decision of July 1986, the RO discussed the evidence 
then of record and concluded that the evidence did not 
establish service connection for hearing loss and a right 
knee condition.  The RO reviewed service medical records and 
post-service VA examinations.  The RO concluded that the 
appellant's hearing loss was not shown on the report of 
separation examination, and there was no hearing loss shown 
on the report of his VA examination, and therefore denied 
service connection for hearing loss.  The RO also reviewed 
the service medical records and post-service VA examination 
with regard to a right knee condition.  Based on this 
evidence, the RO concluded that the appellant suffered from 
Osgood-Schlatter's disease, which was determined to be 
congenital.  The RO concluded that the surgery in-service was 
remedial in nature, and therefore denied service connection 
for a right knee condition.

Evidence submitted in connection with the present appeal 
includes statements from the appellant, private physician 
treatment records for his right knee disorder, VA outpatient 
medical records, a physician's statement regarding his right 
knee disorder, and a notification of hearing test results 
from a private clinic.  The appellant has provided statements 
to the effect that his hearing has been bad since leaving 
service, and that his right knee condition is caused by  
injury and surgery while in service.

The private physician's treatment records, and VA outpatient 
records are for the right knee disorder, and the physician 
has provided a statement that the appellant's current right 
knee condition is as likely as not to be caused by injury 
and/or surgery in service.

The appellant has indicated that he received an audiological 
test at Western New York Hearing Services, but there was no 
response received to the RO's letter to Western New York 
Hearing Services requesting the appellant's records.  The 
only evidence submitted in conjunction with the current 
appeal on the hearing loss issue other than the appellant's 
statements listed above, is a statement from Western New York 
Hearing Services indicating that the appellant's hearing was 
"significantly below average," but containing no hearing 
test results.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Hearing loss claim

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans v. Brown, 9 
Vet. App. 273 (1996) (citations omitted).  In this matter, 
the additional evidence submitted since the prior final 
denial in December 1986 consists of statements from the 
appellant and a statement from Western New York Hearing 
Services.  This evidence is "new" in that it was not 
previously before the Board and is not merely cumulative of 
evidence that was previously of record.

As stated above, in order to be "material", the evidence 
must be probative of the "issue at hand".  Evans, 9 Vet. 
App. at 283; Hodge, supra.  Here, the issue at hand is 
whether there is medical evidence that the appellant suffers 
from hearing loss related to service.  None of the new 
evidence addresses this issue.  The statements from the 
appellant are insufficient to establish either the existence 
of hearing loss, or any relation to his service, since the 
appellant is not a medical doctor and is not competent to 
testify to diagnoses or medical etiology.  Espiritu v 
Derwinski, 2 Vet. App. 223, 225 (1992).  The statement 
offered from Western New York Hearing Services does not 
include the results of any audiological testing, and a bare 
statement that the appellant has "significantly below 
normal" hearing, without any clinical test results cannot 
address the issue at hand, namely whether there is a current 
hearing loss related to service.

In light of the above, the Board must deny the appellant's 
request to reopen his previously denied claim of entitlement 
to service connection for hearing loss.  The new evidence 
offered is not material to such a claim and therefore does 
not justify reopening the claim.

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case, in which the veteran 
was informed that the reason for the denial of his claim was 
that no new and material evidence had been submitted.  
Moreover, unlike the situation in Graves, the veteran has not 
put the VA on notice of the existence of any specific, 
particular piece of evidence that might be relevant and 
probative to this claim, other than the appellant's 
identification of Western New York Hearing Services as a 
location of treatment and testing records.  The RO attempted 
to obtain records from that source, but no response was 
received.

Therefore, the Board must deny the appellant's request to 
reopen his claim of service connection for hearing loss.


Right knee condition

The Board will reopen the claim of service connection for a 
right knee disorder.  When read as a whole, the Board 
concludes that the new evidence submitted since the December 
1986 rating decision, in particular the statement from the 
appellant's physician regarding the possible etiology of his 
current right knee disorder, and the medical records showing 
a current disability, is sufficiently significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The claim was previously denied essentially on 
the grounds that Osgood-Schlatter's disease caused the knee 
disorder and there was no evidence linking a current disorder 
to service.  Presently, by the aforementioned evidence, the 
appellant has provided some evidence of a current disability 
and some evidence of a link to service, which raises the 
possibility of service connection.  Accordingly, this 
evidence is found to be new and material, and the claim of 
service connection for a right knee disorder is reopened.

As indicated above, under Elkins, once new and material 
evidence has been presented, the VA must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, sumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the Board concludes that the appellant's claim 
for service connection for a right knee disorder is well 
grounded.  The Board finds evidence of an inservice knee 
disorder and surgery based on the appellant's service medical 
records.

The claims file also contains competent evidence that the 
appellant currently has a right knee disorder.  This is shown 
by private medical records from 1996 and VA outpatient 
records from 1997.

Finally, the Board finds competent medical evidence of a 
nexus, or link, between the current right knee condition and 
service.  Specifically, the April 1997 private physician's 
statement indicating that it is as likely as not that the 
current right knee condition is related to an injury or 
disease in service.

In light of the above, the Board concludes that the appellant 
has presented a well grounded claim of entitlement to service 
connection for a right knee condition. 38 C.F.R. § 3.303 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Therefore, 
it has a duty to assist the veteran with the development of 
his claim.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hearing loss is not 
reopened.  The appeal on this issue is denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to  service connection for a right knee 
disorder, and that claim is reopened.

The claim of entitlement to service connection for a right 
knee disorder is well grounded, and, to that extent, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
right knee disorder is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Here, the Board 
finds that further evidentiary development is needed prior to 
appellate review.

The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).

In this case, the Board finds that the appellant has not been 
provided a VA examination of his right knee disorder.  In 
addition, from the medical evidence of record, the Board is 
not able to ascertain the relationship, if any, between the 
appellant's current condition and his service.  Therefore, 
the Board finds that a VA examination is needed in order to 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the appellant's claim can be 
made.  38 C.F.R. §§ 3.326, 3.327 (1999).

Finally, the Board finds that the possible applicability of 
the Court's recent decision in Savage v. Gober, 10 Vet. App. 
488  (1997), should be addressed at the RO level.  VA 
regulations provide that subsequent manifestations of a 
chronic disease or injury shown as such inservice, may be 
service connected, and that, if chronicity is not shown in 
service, that evidence of post-service continuity of 
symptomatology may be employed to show that an inservice 
disease or injury was chronic.  38 C.F.R. § 3.303(b)  (1999).  
In Savage, the Court held that evidence of continuity of 
symptomatology need not be recorded medical evidence noted in 
service, but may, in certain circumstances, be post-service, 
lay evidence.  Savage, 10 Vet. App. at 496-97 (citations 
omitted).  However, an adequate showing of continuity of 
symptomatology relieves the veteran only of the need to show 
medical nexus evidence between a current disability and one 
shown in service; medical evidence is still required to 
relate the said symptomatology to a current disability, 
unless the relationship is one as to which a lay person's 
observation is competent.  Id.

In light of the above, in order to assure the appellant full 
due process and to satisfy VA's duty to assist, this case 
must be REMANDED back to the RO for the following 
development:

1.  The RO should contact the appellant 
and provide him the opportunity to 
identify all sources of treatment 
received for his right knee disorder 
since service, and to either submit such 
records himself, or furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.

2.  Following completion of the above 
development, the RO should schedule the 
appellant for a VA examination by an 
appropriate specialist.  The RO should 
notify the appellant of the time, place 
and date of said examination, and make 
part of the claims folder the 
notification letter and any other 
documents verifying its notice to the 
appellant.  The claims folder must be 
made available to the examiner prior to 
the examination so that it may be 
reviewed for pertinent aspects of the 
appellant's medical history.  Review of 
service medical records, and all 
subsequent medical records, is vital.

The purpose of the examination is: (1) to 
determine the current nature of the 
appellant's right knee disorder; and (2) 
to render a medical opinion as to whether 
any current condition is as likely than 
not causally related to any inservice 
injury or disease, including whether the 
current pathology is a chronic disorder 
that had an onset during service.

All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The report of the examination 
should include a complete rationale for 
all opinions expressed and should be made 
part of the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Thereafter, the RO should review the 
record, including all newly developed 
evidence, to determine if any change is 
warranted in its prior decision denying 
the appellant's claim of entitlement to 
service connection for a right knee 
disorder.  The applicability of Savage v. 
Grober, 10 Vet. App. 488 (1997), should 
be considered.

5.  If the determination remains adverse 
to the appellant, he and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded a reasonable period of time in 
which to respond.  The Supplemental 
Statement of the Case should provide any 
additional pertinent laws and regulations 
and rationales for the decision reached.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
appellant needs to take no action until so informed.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


- 14 -


